          Case 1:15-cv-04160-MBH Document 3 Filed 04/23/20 Page 1 of 1




       In the United States Court of Federal Claims
  * * * * * * * * * * * * * * *                  *
  VERGESS J. WILLIAMS,                           *
                                                 *
                         Plaintiff,              *
                 v.                              *
                                                 *           Nos. 15-416L, 15-4160L
  UNITED STATES,                                 *           Filed: April 23, 2020
                                                 *
                        Defendant.               *
                                                 *
  * * * * * * * * * * * * * * *                  *

                                          ORDER

        On April 22, 2020, plaintiffs filed a status report in the case Vergess J. Williams, et
al. v. United States, Case No. 15-416L, requesting the dismissal of the claims of one of
the plaintiffs, Vergess J. Williams. The claims associated with the above-captioned
plaintiff, are, hereby, SEVERED from the case of Vergess J. Williams, et al. v. United
States, Case No. 15-416L and shall be reorganized, for case management purposes, into
the above-captioned case, Vergess J. Williams v. United States, and assigned Case No.
15-4160L. The court DISMISSES, with prejudice, the claims of the Vergess J. Williams.
The Clerk’s Office shall enter JUDGMENT consistent with this Order, pursuant to Rule
41 of the Rules of the United States Court of Federal Claims. As the Order disposes of
all claims of the named plaintiff, Case No. 15-4160L shall be CLOSED. As a result of the
dismissal of the named plaintiff, for case management purposes, the new caption for
Case No. 15-416L shall be Harold Bare and Bevery Bare, et al. v. United States. Neither
the dismissal of the claims of the plaintiff herein nor the entry of judgment by the Clerk’s
Office shall affect this court’s jurisdiction over the remaining plaintiffs in the case of Harold
Bare and Bevery Bare, et al. v. United States, Case No. 15-416L.


       IT IS SO ORDERED.

                                                         s/Marian Blank Horn
                                                         MARIAN BLANK HORN
                                                                  Judge
